REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 9/29/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1 & 11.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “implementing a platform component that builds, deploys and operates a plurality of cloud platform instances in a plurality of regions, wherein the platform component bridges each of the plurality of cloud platforms and service provider APIs, the platform component periodically syncing with a service framework registry for discovery and consumption; providing the service framework registry that stores data associated with services that are whitelisted to be consumed by each cloud platform instance and stores constraint and policy metadata for identifying one or more services location, one or more services environment, and a plurality of services restrictions and services privileges based on the one or more services location and one or more services environment; providing a service instance repository that manages mapping of a plurality of instances of the services to the plurality of cloud platform instances; wherein the service providers provide services, to be whitelisted, for execution on the cloud platform via the service provider APIs; wherein the platform receives a user request to consume one of the whitelisted services that is approved for consumption based on the plurality of services restrictions and services privileges based on the one or more services location and one or more services environment, through an API call and in response, the platform returns a payload including one or more credentials; wherein the one or more credentials are automatically injected at run time in a service instance for the user request” as set forth in independent claim(s) 1 & 11 and in light of applicant’s argument(s) filed 9/29/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449